—Order, Supreme Court, New York County (Jane Solomon, J.), entered May 1, 2002, which granted the motion of defendant Otis Elevator Company and the cross motion of defendant Daiichi Real Estate Co. for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant Otis having met its threshold burden, plaintiff failed to satisfactorily raise any issues of fact to preclude the grant of summary judgment.
The complaint was also properly dismissed as against defendant Daiichi, an out-of-possession owner without actual or constructive notice of the alleged defect (see Healy v ARP Cable, 299 AD2d 152, 154 [2002]). Concur — Mazzarelli, J.P., Ellerin, Williams, Lerner and Gonzalez, JJ.